CAHIER DES CHARGES - TYPE
RELATIF À LA PRODUCTION ET AUX MONTANTS DES TRAVAUX
DE RECHERCHE ET D'EQUIPEMENT MINIMA DEVANT ETRE
REALISES PAR LE TITULAIRE D'UNE CONCESSION D'EXPLOITATION
DE SUBSTANCES MINERALES CLASSEES «MINES»

Article premier : Objet du cahier des charges -type

Le présent cahier des charges-type prévu par le Code Minier promulgué
par la loi N° 2003-30 du 28 Avril 2003 et notamment article 44 vise à
fixer les clauses et conditions générales relatives à l'octroi d'une
concession d'exploitation de substances minérales classés «Mines» et
à la production et aux montants des travaux de recherche et
d'équipement minima que Monsieur Bouallegui Ali Ben Houcine de
nationalité tunisienne, commerçant à cité Eswani à Gafsa, ci-après
désigné par le terme le «Titulaire», sera tenu d'effectuer à l'intérieur du
périmètre de la concession d'exploitation dite «Jebel Rkaiz El Beidha»
du groupe N° 4 tel qu'il est défini à l'article 2 du présent cahier

Art. 2. - Délimitation du périmètre de la concession d'exploitation
La concession visée à l'article premier du présent cahier de charges est
délimitée comme suit :

[S ommets N° des repères Somm ets N° des repères

| all : _ en
[1 202.536 4 | 202.534

| 2 206.536 1 202.536

| 3 206.534

|

l = ne En
et comporte 2 périmètres élémentaires soit une superficie globale de 800
hectares.

Art. 3. - Obligation de travaux minima

Le titulaire s'engage à exécuter, sur le site de sa concession, le
programme minimum des travaux de recherche, d'infrastructure minière
et d'équipement tel que fixé aux articles 4 et 5 du présent cahier des
charges, sous peine d'être considéré comme n'ayant pas honoré ses
engagements.

Art. 4. - Exécution des Travaux minima

Le titulaire est tenu d'exécuter, à l'intérieur du périmètre de sa
concession d'exploitation, les travaux minima nécessaires pour
assurer la production et honorer les engagements prévus à l'article du
présent cahier des charges. Ces travaux aux quels est consacrée une

enveloppe minimale de 361.000 D.T. consistent en :

Aménagement des pistes

Construction d’un local administratif

Construction des locaux d'entretien des engins
Aménagement de la plate forme pour l'installation de
l'unité de concassage criblage

Travaux de découverture

Travaux de géni civil

+44 44e é

Art. 5. - Engagement minima du Titulaire
Le Titulaire s'engage dans le cadre de la concession d'exploitation à
ce qui suit :

* Extraire annuellement un tonnage fixé à 100.000 tonnes de
gypse brut

* Investir le montant global de 2.339.000 D.T. pour l'acquisition
de matériels et d'équipements nécessaires à l'extraction,
détaillé comme suit :

Équipements de la carrière 1.065.000 DT
Équipement concassage / broyage/ cribl. 476.190 DT
Silos de stockage 89.250 DT
Transf BT- 630 Kva + ligne STEG 255.000 DT
Matériel de transport 225.750 DT
Divers 127.810 DT
Fonds de roulement 100.000 DT
TOTAL GENERAL 2.339.000 DT

* Produire annuellement un tonnage fixé à environ 85.000 tonnes de
Gypse broyé

* Poursuivre les travaux de recherche à l'intérieur du périmètre de la
concession dans les limites de 3% du chiffre d’affaires global afin de
renouveler les réserves.

* Recrutement de 24 de personnes avec un taux d'encadrement de 13
%.

* Le développement des axes de recherches, formation et encadrement
de jeunes chercheurs dans le cadre de projets de fin d'études, Master
et Thèses en collaboration avec la C.P.G ou autres institutions.

h

Art.6.- Documentation fournie par l'Autorité Concédante

En plus de la possibilité d'accéder aux banques des données nationales
en matière de géologie et d'exploitation minière prévue à l'article 93,
l'autorité concédante fournit au Titulaire la documentation qui se trouve en
sa possession concernant notamment :

- le cadastre et la topographie,

-_ la géologie générale de la Tunisie,

-_ l'hydrologie et l'inventaire des ressources hydriques,

- les mines.

Cependant l'Autorité Concédante ne doit pas fournir des renseignements
ouchant à la Défense Nationale ou des renseignements fournis par les
Titulaires des concessions d'exploitation en cours de validité et dont la
divulgation à des tiers ne peut être faite qu'avec l'accord des intéressés.

Art. 7.-Exploitation méthodique du gisement

Le Titulaire est tenu de conduire toutes les’ opérations d'exploitation avec
diligence selon les règles techniques en vigueur ou à défaut d'une
réglementation appropriée, suivant les saines pratiques admises dans
industrie minière internationale, en vue d'une exploitation rationnelle des
ressources naturelles découvertes à l'intérieur du périmètre de sa
concession.

Tout changement important apporté au schéma initial annexe" au plan du
développement doit être immédiatement porté à la connaissance de
l'autorité concédante.

Art. 8.- Utilisation des équipements et de l'outillage publics
existants

Le Titulaire est admis à utiliser, dans la recherche et l'exploitation, tous les
équipements et outillages publics existants, suivant les dispositions,
conditions et tarifs prévus par la législation en vigueur et sur un pied de
stricte égalité avec les autres usagers.

Art. 9. Installations complémentaires

Lorsque le Titulaire justifie avoir besoin, pour développer son activité de
recherche et dexploitation des substances minérales, de compléter
l'équipement et l'outillage public existant, ou d'exécuter des travaux
présentant un intérêt public général, il devra en informer l'Autorité
Concédante.

Le Titulaire doit appuyer sa demande d'une note justifiant la nécessité
desdites installations, et d'un projet précis de leur réalisation.

L'exécution de ces travaux reste soumise à l'approbation de l'Autorité
concédante.

Art. 10.- Durée des autorisations et des concessions

Les concessions et les autorisations d'occupation du domaine public ou
du domaine privé de l'Etat ou de utilisation de l'outillage public, seront
accordées au Titulaire pour la durée de validité de la concession
dexploitation et ce, conformément-à la législation et à la réglementation
en vigueur. à \e

Les autorisations et concessions visées au premier paragraphe du
présent article donnent lieu au versement par le Titulaire des droits
denregistrement, taxes et redevances applicables au moment de leur
octroi.

Art. 11.- Occupation du domaine public maritime

L'Autorité Concédante facilite au Titulaire, conformément à la
réglementation en vigueur relative à l'occupation du domaine public
maritime, l'acquisition, à ses frais, d'un poste d'embarquement pour
permettre le chargement des substances minérales provenant de la
concession ainsi que d'une surface de terre-plein nécessaires à
l'aménagement d'installations de transit ou de stockage.

Art. 12.- Réseaux publics de distribution des eaux

L'Autorité Concédante facilite au Titulaire, s'il le demande, la souscription à
des polices d'abonnement temporaires ou permanentes aux réseaux
publics de distribution de l'eau potable ou industrielle, dans la limite de ses
besoins légitimes, et dans la limite des débits dont ces réseaux peuvent
disposer et ce, conformément aux dispositions du Code des Eaux.

Les abonnements seront consentis suivant les clauses, conditions
générales et tarifs en vigueur.

Les branchements sont établis sur la base de projets approuvés par les
services du ministère chargé des eaux à la demande du Titulaire et à ses
frais, suivant les clauses et conditions techniques applicables aux
branchements dans ce domaine.

Art.13.- Dispositions applicables aux voies ferrées

Le Titulaire, pour la desserte de ses chantiers, de ses dépôts et de ses
postes d'embarquement, peut aménager, à ses frais, des
embranchements de voies ferrées particuliers et les raccorder aux
réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le
Titulaire conformément aux conditions de sécurité et aux conditions
techniques applicables aux réseaux publics tunisiens. Ces projets sont
approuvés par l'Autorité Concédante après enquête parcellaire.
L'Autorité Concédante se réserve le droit de modifier les tracés
proposés par le Titulaire, pour tenir compte des résultats de l'enquête
parcellaire et pour raccorder au plus court et selon les règles de l'art
les installations du Titulaire aux réseaux publics.

Art.14.- Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire et ses réseaux de
distribution d'énergie sont considérés comme des dépendances légales
de la concession et sont assujettis à toutes les réglementations et à
tous les contrôles appliqués aux installations de production et de
distribution d'énergie similaires.

Le Titulaire produisant de l'énergie électrique pour l'alimentation de
ses chantiers peut céder au prix de revient tout excédent d'énergie par
rapport à ses besoins propres à un organisme désigné par l'Autorité

Concédante
de

à AA

Art.15.- Obligation de maintenir les ouvrages en bon état
Le Titulaire est tenu, jusqu'à la fin de la concession, de maintenir les
bâtiments, les ouvrages de toute nature, les installations minières et
leurs dépendances légales en bon état et d'exécuter en particulier les
travaux d'entretien des puits d'extraction du tout - venant, des
travers-banc, des installations de pompage des eaux d'exhaure etc...

Art.16.- Contrôle et visites techniques
Le Titulaire est soumis au contrôle et à la surveillance exercé par les
services compétents du Ministère chargé des Mines suivant les
dispositions prévues par le Code Minier.

Art.17.- Utilisation des matériels et matériaux Tunisiens
Le Titulaire est tenu de favoriser l'utilisation des matériels et des
matériaux produits en Tunisie, des services d'entreprises ou de sous-
raitants de nationalité tunisienne tant que les prix, la qualité et les
délais de livraison offerts demeurent équivalents aux offres
étrangères.

En outre, le Titulaire est tenu, conformément aux dispositions de
‘article 75 du Code Minier, d'employer en priorité les tunisiens.

Art.18.- Défense Nationale et Sécurité du Territoire

Le Titulaire est tenu de se souméttre aux mesures que prennent les
autorités civiles ou militaires en matière de Défense Nationale et de
Sécurité du Territoire conformément à la réglementation en vigueur

Art.19.- Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans qui seront
ournis à l'Autorité Concédante doivent être formulés en des unités de
mesure et des échelles agréées par elle.

Toutefois, à l'intérieur de ses services, le Titulaire peut utiliser tout
autre système de mesure sous réserve de tenir les données à la
disposition de tout demandeur officiel dans une formulation
convertie au système métrique.

Art. 20.- Cartes et plans

Les cartes et plans fournis par le Titulaire doivent être dressés en
utilisant les fonds de cartes où de plans du service topographique
tunisien, ou en utilisant les fonds de cartes ou de plans établis par
d'autres services topographiques à condition qu'ils soient agréés par
l'Autorité Concédante.

A défaut, et après que le Titulaire se soit concerté avec l'Autorité
Concédante et le service topographique concerné, ces cartes et plans
pourront être établis par les soins et aux frais du Titulaire, aux
échelles et suivant les procédés les mieux adaptés à l'objet
recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux
de triangulation et de nivellement généraux de la Tunisie.

Art.21.- Responsabilité du Titulaire vis-à-vis des tiers

Le Titulaire est tenu de contracter des assurances de responsabilité
civile contre les risques d'atteintes aux biens d'autrui et aux tiers du
fait de son activité.

Le Titulaire reste responsable pendant cinq ans de tous dommages qui
seraient reconnus provenir de son exploitation de la Mine. Le dit délai ne
s'applique pas aux dommages résultant des accidents du travail et des
maladies professionnelles lesquels demeurent régis par la législation en
vigueur.

Art.22.- Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent
Cahier des Charges, s'il justifie que le manquement aux dites obligations
est motivé par un cas de force majeure et ce, conformément aux
dispositions du Code Minier.

Est considéré comme cas de force majeure tout évènement extérieur
présentant un caractère à la fois imprévisible et irrésistible empêchant la
partie qui en est affectée d'exécuter tout ou partie des obligations mises à
sa charge par le Cahier des Charges tels que :

1-tous phénomènes naturels y compris les inondations, incendies,
tempêtes, foudres, glissements de terrain ou tremblements de terre dont
l'intensité est inhabituelle au pays ;

2- guerres, révolutions, révoltes, émeutes et blocus ;

3- grèves à l'exception de celles du personnel du Titulaire;

4- restrictions gouvernementales.

Les retards dus à un cas de force majeure n'ouvriront au Titulaire aucun
droit à indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation
d'égale durée de la validité de la concession d'exploitation sur laquelle ces
retards se sont produits.

Art.23.- Arbitrage

Tout différend relatif à l'application du présent cahier des charges entre
l'Autorité Concédante et le Titulaire sera tranché à l'amiable. À défaut de
règlement amiable dans un délai ne dépassant pas un mois, le différend
est porté devant la justice conformément à la réglementation en vigueur.
Dans le cas où le Titulaire est de nationalité étrangère, le différend peut
être soumis à l'arbitrage.

Je, soussigné, reconnais avoir pris connaissance de
toutes les dispositions et conditions prévues par le présent
cahier des charges et m'engage en vertu d'elles.
os pe
Fait à Tunis le, ................................

Légalisation de signature

